DETAILED ACTION
Status of the application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438,505. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 10 and 20:  claim 1, 10 and 20 of the ‘505 patent provides a teaching of a welding training system interface (see col. 100:43, col. 101:33-34, col. 102:22, respectively) comprising:
one or more welding tool connectors configured to connect to one or more welding tools (see col. 100:45-48, col. 101:34-36, col. 102:24-26);
control circuitry configured to route data between the one or more welding tools and a welding training system (see col. 100:48-49, 101:37-39:102:29-33));
at least one contactor configured to be enabled or disabled to provide or block welding power to at least one welding tool of the one or more welding tools (see col. 100:52-56., col. 101:41-46); and
voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools (see col. 100:54-60 and col. 102:33-36).
The difference between claims 1, 10 and 20  of the application and claims  1, 10 and 20 of the 505 patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the patent claims is directed to the operation of the connector in both live arc mode and simulation mode.  Thus the invention of claim 1, 10 and 20  of the 505 patent is in effect a “species” of the “generic” invention of claim 1, 10 and 20  .  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 10 and 20  is anticipated by claims 1, 10 and 20  of the patent, it is not patentably distinct from claims 1, 10 and 20.  
Claim 2 and 11: claim 2 of the ‘505 patent provides a teaching of wherein the control circuitry is configured to control operations of the one or more welding tools (see col. 100:60-63)
Claim 3 and 12: Claim 3 of the ‘505 patent provides a teaching of comprising one or more status indicators configured to indicate one or more statuses relating to operations of the welding training system interface (col. 100:64-68). 
Claim 4 and 13: Claim 4 of the ‘505 patent provides a teaching of  wherein the control circuitry is configured to determine a condition of the contactor (see col. 101:1-3). 
Claim 5 and 15: claim 5 of the ‘505 patent provides a teaching of  wherein the control circuitry is configured to detect whether a stick electrode has become stuck to a workpiece based at least in part on the voltage or current detected by the voltage or current sensing circuitry (col. 101:5-9). 
Claim 6 and 16: claim 6 of the ‘505 patent provides a teaching of   wherein the control circuitry is configured to disable a contactor of the at least one contactor when the control circuitry detects that the stick electrode has become stuck to the workpiece (see col. 101:10-13). 
Claim 7 and 17:  claim 7 of the ‘505 patent provides a teaching of  wherein the voltage or current sensing circuitry is configured to detect an open circuit voltage, and the control circuitry is configured to generate a prompt upon detection of the open circuit voltage (see col. 101:15-19). 
Claim 8 and 18: Claim 8 of the ‘505 patent provides a teaching of  wherein the voltage or current sensing circuitry is configured to detect a polarity of the welding power, and the control circuitry is configured to generate a prompt if the detected polarity is different than a polarity setting for the welding training system (see col. 101:20-25). 
Claim 9 and 19: Claim 8 of the ‘505 patent provides a teaching of  wherein the control circuitry is configured to calibrate the voltage or current provided to the at least one welding tool of the one or more welding tools based at least in part on the voltage or current detected by the voltage or current sensing circuit (see col. 101:25-31).   
Claim 14:  claim 14 of the ‘505 patent provides a teaching of  comprising voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batzler US 20090298024 and in view of Ott 20060138113
Claims 1, 10 and 20:  The Blatzer reference provides a teaching of  one or more welding tool connectors configured to connect to one or more welding  tools (see paragraph 28 item 40);  control circuitry configured to route data between the one or more welding tools and a welding training system (see paragraph 13 “controller”).  
The Blatzer reference is silent on the teaching of at least one contactor configured to be enabled or disabled to provide or block welding power to at least one welding tool of the one or more welding tools and voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools.  However, the Ott reference provides a teaching of at least one contactor configured to be enabled or disabled to provide or block welding power to at least one welding tool of the one or more welding tools (see paragraph 25) and voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools (see paragraph 7 voltage sensing wire feeder).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of at least one contactor configured to be enabled or disabled to provide or block welding power to at least one welding tool of the one or more welding tools and voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools, as it allows the systems to detect unwanted arc that can damage the welding equipment (see paragraph 6-7).
Claims 2 and 11:  The Blatzer reference provides a teaching of wherein the control circuitry is configured to control operations of the one or more welding tools (see paragraph 13). 
Claims 3 and 12:  The Blatzer reference provides a teaching of comprising one or more status indicators configured to indicate one or more statuses relating to operations of the welding training system interface (see paragraph 48).  
Claim 14:  The Blatzer reference is silent on the teaching voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools.  However, the Ott reference provides a teaching of voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools (see paragraph 7 voltage sensing wire feeder).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of voltage or current sensing circuitry configured to detect a voltage or current of the welding power delivered to the at least one welding tool of the one or more welding tools, as it allows the systems to detect unwanted arc that can damage the welding equipment (see paragraph 6-7).


Claims 4-6, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler US 20090298024 and in view of Ott 20060138113 and in view of DeCoster 6750427
Claims 4, 13 :  The Blatzer reference is silent on the teaching of wherein the control circuitry is configured to determine a condition of the contactor.  However, the DeCoster reference provides a teaching of wherein the control circuitry is configured to determine a condition of the contactor (see col.  5:40-55).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of provides a teaching of wherein the control circuitry is configured to determine a condition of the contactor, as taught by DeCoster, in order to mitigate/avoid damage that can occur when an electrode is stuck on workpiece (see DeCoster col. 1:60-67).
Claim 5, 15:  The Blatzer reference is silent on the teaching of wherein the control circuitry is configured to detect whether a stick electrode has become stuck to a workpiece based at least in part on the voltage or current detected by the voltage or current sensing circuitry.  However, the Decoster reference provide  wherein the control circuitry is configured to detect whether a stick electrode has become stuck to a workpiece based at least in part on the voltage or current detected by the voltage or current sensing circuitry (see col. 2:15-30).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the control circuitry is configured to detect whether a stick electrode has become stuck to a workpiece based at least in part on the voltage or current detected by the voltage or current sensing circuitry, as taught by DeCoster, in order to mitigate/avoid damage that can occur when an electrode is stuck on workpiece (see DeCoster col. 1:60-67).
Claim 6, 16:  The Blatzer reference is silent on the teaching of wherein the control circuitry is configured to disable a contactor of the at least one contactor when the control circuitry detects that the stick electrode has become stuck to the workpiece.  However, the Decoster reference provides a teaching of the control circuitry is configured to disable a contactor of the at least one contactor when the control circuitry detects that the stick electrode has become stuck to the workpiece (see col. 4:45-50).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of to disable a contactor of the at least one contactor when the control circuitry detects that the stick electrode has become stuck to the workpiece, as taught by DeCoster, in order to mitigate/avoid damage that can occur when an electrode is stuck on workpiece (see DeCoster col. 1:60-67).

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler US 20090298024 and in view of Ott 20060138113 and in view of Kinney US 5369356
Claim 7, 19:  The Blatzer reference is silent on the teaching of  wherein the voltage or current sensing circuitry is configured to detect an open circuit voltage.  However, the Ott reference provides a teachihng of wherein the voltage or current sensing circuitry is configured to detect an open circuit voltage (see paragraph 26). Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the voltage or current sensing circuitry is configured to detect an open circuit voltage, as it allows the systems to detect unwanted arc that can damage the welding equipment (see DeCoster paragraph 6-7).

The combination of Blatzer and Decoster is silent on the feature of the control circuitry is configured to generate a prompt upon detection of the open circuit voltage.  However, the Kinney et al the feature of the control circuitry is configured to generate a prompt upon detection of the open circuit voltage (see FIG. 2A item 220a).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of the feature of the control circuitry is configured to generate a prompt upon detection of the open circuit voltage, as taught by Kinney, in order to better inform the user on the status of the welding systems.  

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler US 20090298024 and in view of Ott 20060138113 and in view of Beistle 20130319987
Claim 8, 18:  The Blatzer reference provides a teaching of  a voltage or current sensing circuitry is configured to detect a polarity of the welding power, and the control circuitry is configured to generate a prompt if the detected polarity is different than a polarity setting for the welding training system.  However, the Beistle reference provides a teaching of  a voltage or current sensing circuitry is configured to detect a polarity of the welding power, and the control circuitry is configured to generate a prompt if the detected polarity is different than a polarity setting for the welding training system (see paragraph 29).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of  a voltage or current sensing circuitry is configured to detect a polarity of the welding power, and the control circuitry is configured to generate a prompt if the detected polarity is different than a polarity setting for the welding training system, as taught by Beistle, since improper polarity setting can cause poor welding quality (see paragraph 4).   

Claim 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batzler US 20090298024 and in view of Ott 20060138113 and in view of Hu 20040099648
Claims 9, 19 :  The Blatzer reference provides a teaching of wherein the control circuitry is configured to calibrate the voltage or current provided to the at least one welding tool of the one or more welding tools based at least in part on the voltage or current detected by the voltage or current sensing circuitry.  However, the Hu reference provides a teaching of wherein the control circuitry is configured to calibrate the voltage or current provided to the at least one welding tool of the one or more welding tools based at least in part on the voltage or current detected by the voltage or current sensing circuitry (see paragraph 57 and FIG. 5-6).  Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the control circuitry is configured to calibrate the voltage or current provided to the at least one welding tool of the one or more welding tools based at least in part on the voltage or current detected by the voltage or current sensing circuitry, as taught by Hu, in order to ensure that the welding system is accurately calibrate the systems in accordance to the material welding.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715